Title: From George Washington to John Eager Howard, 30 November 1795
From: Washington, George
To: Howard, John Eager


          
            Dear Sir,
            Philadelphia 30th Novr 1795
          
          I have been duly favored with your letters of the 23d & 26th instant from Annapolis. The first, was received with regret. the second, assuredly with pleasure; for while I am resolved that no mis-representations, falsehoods or calumnies, shall make me swerve from what I conceive to be the streight line of my duty—and while I have suffered the various attempts to destroy all confidence in my Administration to pass without notice, it is grateful to my feelings to find so respectible a body as the Legislature of Maryland appreciating my motives at the expence of my calumniators.
          Had your inclination & private pursuits permitted you to have accepted the office that was offered to you, it would have been a very pleasing circumstance to me, and I am persuaded, as I observed to you on a former occasion, a very acceptable one to the public: but the reasons which you have assigned for not doing it, carry conviction along with them, and must however reluctantly be submitted to. With very great esteem & regard I am—Dear Sir Your most Obedt Servt
          
            Go: Washington
          
        